EXHIBIT 3.01 RESTATED CERTIFICATE OF INCORPORATION OF URS CORPORATION (Pursuant to Section 245 of the General Corporation Law of the State of Delaware) JOSEPH MASTERS DOES HEREBY CERTIFY: First: This corporation was originally incorporated in the State of Delaware on February 13, 1976 as “URS DELAWARE, INC.” Second: He is the duly elected and acting Secretary of URS Corporation, a Delaware corporation. Third: This Restated Certificate of Incorporation has been duly adopted by the Board of Directors of the corporation in accordance with Section 245 of the General Corporation Law of the State of Delaware (“DGCL”). Fourth: This Restated Certificate of Incorporation, in accordance with Section 245 of the DGCL, only integrates and restates, and does not further amend, the provisions of the corporation’s Certificate of Incorporation as theretofore amended or supplemented, and there is no discrepancy between those provisions and the provisions of this Restated Certificate of Incorporation. Fifth: The Certificate of Incorporation of this corporation is hereby restated to read in full as follows: I. The name of this corporation is:URSCorporation (the “Corporation”). II. The
